Citation Nr: 0116641	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  01-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment in death 
pension benefits, in the calculated amount of $4,996.00.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died in May 1981.  The appellant is his 
widow.

A review of the record discloses that the appellant was 
assessed with an overpayment in the calculated amount of 
$2,237.68 in 1996, based upon unreported countable income.  
Her request for waiver of this overpayment was denied in a 
September 1997 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Honolulu, Hawaii.  The 
record reflects that the appellant did not appeal that 
determination, so that decision became final and binding on 
her based on the evidence then of record.

More recently, the appellant was assessed with an overpayment 
in the calculated amount of $4,996.00, based upon the rate of 
Social Security benefits paid to the appellant.  The 
appellant requested waiver of the assessed overpayment in 
October 1999.  In conjunction with this request, she 
indicated her intent to submit evidence relevant to the 
earlier assessed overpayment.  In November 1999, 
the Committee of the Jackson, Mississippi RO, denied the 
appellant's request for waiver of recovery of the 
overpayment, and determined that recovery of the debt would 
not be against the standard of equity and good conscience.   
In its decision, the Committee noted that the September 1997 
decision had become final in the absence of a timely filed 
notice of disagreement.  Thereafter, in correspondence 
received in July 2000, the appellant requested waiver of the 
combined assessments of overpayment totaling  $7,233.68.

With respect to the contentions noted in the appellant's 
October 1999 and July 2000 correspondence, the Board finds 
that the appellant has raised the issue of whether new and 
material evidence has been submitted to reopen the claim for 
waiver of recovery of an overpayment in death pension 
benefits in the calculated amount of $2,237.68.   Inasmuch as 
this issue has not been developed for appellate review, 
this issue is referred to the RO for appropriate action.  
Accordingly, the issue on appeal is as noted on the title 
page.


REMAND

In this case the appellant contends, with respect to the 
assessed overpayment, that the annual income attributed to 
her from Social Security benefits and referenced as the basis 
for the overpayment, that was the subject of the 
November 1999 decision, was incorrect.  In this regard, the 
Board notes that the Committee, in its November 1999 
decision, indicated that until verification was received 
which showed the appellant was in receipt of Social Security 
benefits payments in an amount different from that revealed 
as a result of an income verification match, it would be 
presumed that data retrieved by means of the 
income verification procedure was accurate.   The appellant 
reiterated her contention regarding the inaccuracy of that 
information relied upon by the RO at the time of her request 
for a hearing in this matter.

A preliminary review of the record discloses that the 
appellant initially was scheduled for a personal hearing 
before the RO in this matter in March 2001.  A notation in 
the claims folder indicates the hearing was rescheduled to a 
later date that same month, apparently at the appellant's 
request.  It was noted that the appellant failed to appear on 
the scheduled hearing date.  But since, despite that, 
the appellant still is alleging that a discrepancy exists in 
the information retrieved during an income matching 
procedure, that is tantamount to contesting the validity of 
her debt.  And the records documenting that information 
pertinent to her claim should be in the custody of the 
Federal Government, so an attempt must be made to verify the 
information received regarding her benefits payments.  
See, e.g., Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In another important case, Schaper v. Derwinski, 1 Vet. App. 
430 (1991), the U.S. Court of Appeals for Veterans Claims 
(Court) held that, when, as here, the validity of a debt is 
challenged by a claimant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  Furthermore, "VA must examine, sequentially, 
three potential bases for relief:  1) Validity of the debt, 
2) retroactive release of liability, and 3) waiver of the 
debt."  Id. 1 Vet. App. at 433-37.  The Board finds that the 
appellant's dispute concerning the accuracy of the 
information obtained in the income verification match about 
the amount of her Social Security benefits is a specific 
challenge to the validity of the creation of the debt in 
question. Thus, the RO must be given an opportunity to make 
these preliminary determinations prior to further 
consideration of the issue of whether she is entitled to a 
waiver of this debt.

Finally, the Board further notes that because of the change 
in the law brought about by the Veterans Claims Assistance 
Act of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act, 
it would potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.P.G. Prec. Op. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In light of the concerns raised, this case is REMANDED to the 
RO for the following development and consideration:

1.  The RO should contact the appellant and 
request that she clarify whether she still 
wants a hearing-including advising her of 
the various types of hearings available, such 
as using video-conferencing technology so 
that her testimony can be heard by a Member 
of the Board.  If she elects to have a 
hearing, then she should be scheduled for one 
in accordance with applicable regulations and 
notified of the date, time, and location of 
the hearing.  If she declines a hearing or 
request one, but again fails to report, then 
this should be documented in the record.

2.  The RO should make a preliminary 
determination concerning the validity of the 
debt-particularly insofar as the accuracy of 
the information obtained in the 
income verification match about the amount of 
the appellant's Social Security benefits.

3.  If the RO determines the debt was created 
validly, the RO should complete any further 
development of the claim that is necessary to 
properly adjudicate it.  This may include 
having the appellant complete another VA 
Financial Status Report (FSR, VA Form 20-
5655).  She also may need to submit copies of 
her most recent Federal income tax returns, 
copies of all installment contracts and 
credit card invoices, and other pertinent 
evidence (medical expenses, etc.) that may 
have a bearing on her ability to repay her 
debt.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475 is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Following completion of the above 
development, and any additional development 
deemed warranted by the record, the RO should 
readjudicate the claim, giving due 
consideration to all pertinent laws, 
regulations, case law and General Counsel 
opinions.  If the benefit sought on appeal 
remains denied, the appellant and her  
representative, if one is selected, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on her claim for 
relief of her debt, and a summary of the 
evidence and applicable laws, regulations, 
and other legal precedent considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  The 
appellant need take no further action unless notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




